WICKES, J.
This is an application for a preliminary injunction, mandatory in its *292character, to compel the company defendant to transfer upon its books certain stock to the plaintiffs and issue therefor such certificate as is deemed proper under the circumstances.
Before such an injunction can be granted at this stage of a case, there must be not only a clear right on the part of the plaintiff to the relief prayed, but some circumstances of urgency satisfying the Court that serious injury will result from delay until the final hearing.
Beach on Modern Equity Jurisprudence, Vol. 2, Sec. 639, states the settled law to be not only that the right of the party must be clear, but that such an injunction is granted as ah interlocutory remedy, only in extreme cases, and where serious damage would ensue from withholding it.
In 3d Pomeroy’s Equity, 1359, - the rule is said to be that such an injunction “is used when the injury is immediate and pressing, and irreparable, and clearly established by the proofs.-’
While in this State there is no doubt as to the power of the Court to grant such an injunction at any stage of a case; the exercise of such power must be governed by the well established rules of equity practice.
In the case before us, the right of the plaintiff to have their stock transferred, is in my opinion quite clear, the precise question having been already decided by this Court in another case. But there is absolutely no averment in the bill, and certainly no proof that any immediate injury will result from a brief delay in ordering the transfers made.
The question at issue in this proceeding is now pending the Court of Appeals in the case already decided and referred to. No additional order can facilitate its final determination, and no good reason has been assigned for multiplying such decrees.
The affirmative injunction prayed for is therefore refused.